DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 8 are allowed.

The following is an examiner’s statement of reasons for allowance:
The prior arts of record fail to teach or reasonably suggest a capacitive proximity sensor, comprising in combination: 
an oscillation means, which outputs a high-frequency signal; 
an LCR resonance circuit including a sensor electrode, to which the high-frequency signal is input; 
a sensor circuit, which outputs a determination voltage signal corresponding to the capacitance of the sensor electrode; and 
a control unit, which detects the proximity of a human body to the sensor electrode, on the basis of the determination voltage signal, wherein the control unit performs step control, which controls the execution of calibration steps and a detection step; 
the step control includes control for repeatedly and alternatingly executing the calibration steps and the detection step, as a normal routine; 
in the calibration steps: 
in each of the calibration steps, the frequency of the high-frequency signal is changed according to predetermined rules, in order to detect a resonance frequency fres of the LCR resonance circuit when an object is not in the proximity of the sensor electrode, and 
when the resonance frequency fres is detected, the detection frequency f1 is set based on the resonance frequency fres, and a first threshold value Vth1 is set based on a determination voltage signal Vres when a high-frequency signal at the resonance frequency fres is input to the LCR resonance circuit; and 
in the detection step: 
the proximity of the human body to the sensor electrode is detected based on the result of a comparison between the first threshold value Vth1 and the determination voltage signal detected with the high-frequency signal at the detection frequency f1 input to the LCR resonance circuit.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LY D PHAM whose telephone number is (571)272-1793. The examiner can normally be reached M-F: 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LY D. PHAM
Examiner
Art Unit 2827



/LY D PHAM/Primary Examiner, Art Unit 2827                                                                                                                                                                                                        November 8, 2021